TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 28, 2013



                                      NO. 03-13-00115-CR


                                    Roland Sosa, Appellant

                                                v.

                                  The State of Texas, Appellee




             APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                  DISMISSED FOR WANT OF JURISDICTION --
                         OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that the appeal should be dismissed for want of

jurisdiction. IT IS THEREFORE ORDERED that the appeal be dismissed in accordance with

the opinion of this Court; and it appearing that the appellant is indigent and unable to pay costs,

that no adjudication as to costs be made; and that this decision be certified below for observance.